Exhibit 10-6

Addendum to Loan Agreement

As of July 16, 2012, the loan agreement associated with Loan # 9660933120-00004
in the original amount of $6,940,000, dated February 22, 2011 by and between
BRANCH BANKING AND TRUST COMPANY (“Bank”) and Southeast Power Corporation, a
State of Florida corporation (“Borrower”), having its executive office at
Melbourne, Florida is hereby amended as follows:

Section 5 Financial Covenants is modified to replace:

“Debt to Worth. A ratio of total liabilities to tangible net worth of not
greater than 2.0 to 1.0.”

with

“Debt to Worth. A ratio of total liabilities to tangible net worth of not
greater than 2.25 to 1.0”

No other changes or modifications to the original agreement are made by this
addendum. This addendum modification would supersede any prior change or
addendum to this section of the loan agreement.

IN WITNESS WHEREOF, the Bank, Borrower and Guarantor(s) have caused this
Agreement to be duly executed under seal all as of the date first above written.

 

Witnesses:

    BORROWER: Signature:  

/s/ John H. Sottile 

    Southeast Power, a Florida corporation Print Name:  

John H. Sottile

            By:  

/s/ Stephen R. Wherry

        Stephen R. Wherry Signature:  

/s/ Tom Austin

      Title: Treasurer Print Name:  

Tom Austin

      Witnesses:     GUARANTORS: Signature:  

/s/ John H. Sottile

    The Goldfield Corporation, a Delaware corporation Print Name:  

John H. Sottile

            By:  

/s/ Stephen R. Wherry

        Stephen R. Wherry Signature:  

/s/ Tom Austin

      Title: Senior Vice President Print Name:  

Tom Austin

      Signature:  

/s/ John H. Sottile

    Pineapple House of Brevard, Inc., a Florida corporation Print Name:  

John H. Sottile

            By:  

/s/ Stephen R. Wherry

        Stephen R. Wherry Signature:  

/s/ Tom Austin

      Title: Vice President Print Name:  

Tom Austin

     



--------------------------------------------------------------------------------

Witnesses:     BANK:       Branch Banking and Trust Company Signature:  

/s/ Trish Kelley

            By:  

/s/ Barry Forbes

Print Name:  

Trish Kelley

      Barry Forbes         Title: Senior Vice President Signature:  

/s/ Kathleen Lowry

      Print Name:  

Kathleen Lowry

     